Citation Nr: 0842233	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-28 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected irritable bowel syndrome (IBS) (claimed 
as weight loss/anorexia, Epstein Barr virus, dizziness, loss 
of sleep and fatigue).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the veteran's claim for 
service connection for migraine headaches and granted service 
connection for IBS with an award of 10 percent disability, 
effective June 2, 2002.  

In July 2008, the veteran and her husband testified during a 
Board hearing before the undersigned Acting Veterans Law 
Judge at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  The record contains clear and unmistakable evidence that 
migraine headaches pre-existed the veteran's period of active 
military service and were not aggravated during service.

3.  Irritable bowel syndrome is manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress. 


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2008).

2.  The criteria for an initial rating to 30 percent for IBS 
(claimed as weight loss/anorexia, Epstein Barr virus, 
dizziness, loss of sleep and fatigue) are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.114, Diagnostic Code (DC) 7319 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in June 2002, September 2002, and January 2006.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing her 
claims, and identified the veteran's duties in obtaining 
information and evidence to substantiate her claims.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in September 2006.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  While the RO did not 
provide the veteran with notice regarding the assignment of 
disability ratings or effective dates, the Board finds that 
such omission in this case is harmless.  Because the Board's 
decision herein denies the claim for service connection for 
migraine headaches and grants the maximum schedular rating 
for the veteran's IBS claim, no other disability rating or 
effective date is being assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, in the case of an 
increased initial rating claim, no duty to provide the notice 
described 38 C.F.R. § 3.159(b)(1) of this section arises upon 
receipt of a Notice of Disagreement.  Therefore, regarding an 
initial increased rating for IBS, the requirements outlined 
in Vazquez-Flores are not applicable.  Instead, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The Board notes that during her Board hearing, the veteran, 
her husband and her representative asserted that the RO had 
not obtained certain post-service medical records, including 
those from the Army's clinic in Baumholder, Germany, and 
those from a Dr. J.M. in Germany.  (Transcript, at pp. 26-27, 
30-31).  While it is clear the veteran does not currently 
have the correct address for Dr. J.M., who apparently treated 
the veteran when she went on the Champus system while her 
husband was stationed in Germany, the Board's review of the 
claims file discloses many medical records from the 
Baumholder clinic dated in the late 1980s.  These records 
were found in envelopes containing service treatment records 
and some post-service medical records generated at a military 
service facility.  Duplicate records from the Baumholder 
clinic were also found in the back of the claims file with 
other medical records received after the veteran filed her 
claim in this case.  In view of the RO's documented 
unsuccessful efforts to obtain Dr. J.M.'s records, the Board 
is of the opinion that a remand to attempt again to obtain 
those records would prove futile.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have either been requested or 
obtained.  The Board finds that the available medical 
evidence is sufficient for a determination and further 
medical examination is not necessary to make a decision on 
the claims.  There has been substantial compliance with all 
pertinent VA laws and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.


Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including organic diseases of the nervous system, 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  See 38 C.F.R. 
§ 3.306(b)(1).

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition"--that is, a worsening that existed not only 
at the time of separation but one that still exists 
currently--is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).


Factual Background and Analysis

The veteran contends that she currently suffers from migraine 
headaches that were aggravated during her active military 
service.  Considering the claim in light of the above-noted 
legl authority, the Board finds that the weight of the 
evidence is against the claim.

On a November 1982 report of medical history completed in 
conjunction with her enlistment physical examination, the 
veteran checked the box indicating she had frequent or severe 
headaches.  The medical officer noted the veteran had 
migraine headaches twice a year, but since wore glasses.

A May 1985 service treatment record revealed that the veteran 
was seen for a complaint of tension pain in the neck with 
headache and a previous history of migraine headaches was 
noted.  It also was noted that the veteran lost 10 pounds 
during the past month and was chronically fatigued.  

On her January 1986 discharge examination, the veteran 
indicated on the contemporaneous report of medical history 
that she never had frequent or severe headaches.  The report 
of examination disclosed no abnormalities.  

Post-service medical records from Fort Hood in Texas dated 
from August 1990 to October 2001 do not show treatment for 
headaches.  In fact, the veteran completed a report of 
medical history in August 1990 in which she checked the 
"no" box when asked whether she ever had frequent or severe 
headaches.  

A September 1993 post service Army clinic medical record 
noted the veteran's headache when she was seen for a sore 
throat and three-day fever.

A December 1993 post-service medical record from Fort Hood 
revealed that the veteran was seen for complaints of 
headache, nausea and diarrhea.

Private treatment records from the King's Daughters Clinic in 
Texas, dated from May 1995 to September 2001, and from Dr. 
G.G. in Texas, dated from July 2000 to March 2002 and from 
February 2002 to January 2006, show treatment for migraine 
headaches associated with an anxiety panic disorder.  June 
1996 and September 1999 records from the King's Daughters 
Clinic revealed that the veteran had headaches from the early 
teenage years, age 12 or 13.  

During her Board hearing, the veteran testified that she had 
regular headaches, and not migraine headaches, before she 
entered service.  While in service, she testified to a lot of 
stress when she was a lone supply clerk and that once she 
began working in supply while in service she would have two 
to three migraine headaches a week.  She said that she did 
not go to sick call or receive medications, but her master 
sergeant would send her home for the day to rest.  
(Transcript, at pp. 17-21).  The veteran also testified that 
she married while still in the service in 1985 and that she 
left with her husband for Germany after she left the service.  
There she delivered two children while her doctor did not 
permit her medication for headaches because she was pregnant.  
Subsequently, she testified that she took over-the-counter 
medications for her headaches.  (Transcript, at pp. 23-25).

The Board finds that a presumption of soundness does not 
apply in this case.  The veteran's service treatment records 
clearly note the existence of preservice migraine headaches 
in November 1982 prior to entrance into active service in 
February 1983.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.303(c) 
(2008).  Having found clear and unmistakable evidence of a 
pre-existing disability, the next inquiry is whether there is 
clear and unmistakable evidence that migraine headaches were 
not aggravated during service.

The Board finds that a preponderance of the evidence is 
clearly against any finding that the veteran's migraine 
headaches during service resulted in any permanent increase 
in symptoms or underlying disability beyond the ordinary 
progress of the disorder.  The veteran reported having 
migraine headaches prior to service, service treatment 
records showed only one complaint of headaches (in May 1985 
in connection with a complaint of tension pain in the neck), 
and she denied ever having had frequent or severe headaches 
during her January 1986 discharge examination and again 
during an August 1990 examination while employed as a 
civilian with the Army post-service.  The objective medical 
evidence in the service treatment records fails to indicate 
any significant or identifiable pathology which would support 
a finding of service aggravation of preexisting migraine 
headaches.  Moreover, the record also includes no competent 
medical opinion establishing that the veteran's current 
claimed migraine headache disability was aggravated during 
her active service.

In connection with the claim, the Board also has considered 
the assertions the veteran and her spouse have advanced on 
appeal in written statements and during Board testimony.  
However, the veteran cannot establish a service connection 
claim on the basis of her assertions alone.  While the Board 
does not doubt the sincerity of the veteran's belief that her 
current migraine headache disability was aggravated during 
military service, this claim turns on a medical matter--the 
relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As laypersons without the 
appropriate medical training or expertise, the veteran and 
her husband simply are not competent to render a probative 
(i.e., persuasive) opinion on such a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, their assertions in this regard 
simply do not constitute persuasive evidence in support of 
the claim for service connection.

For the foregoing reasons, the claim for service connection 
for migraine headaches must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the- doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53- 56 (1990).


Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held 
that a claim for a higher rating when placed in appellate 
status by disagreement with the original or initial rating 
award (service connection having been allowed, but not yet 
ultimately resolved), remains an "original claim" and is 
not a new claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations may be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

Diagnostic Code 7319 provides ratings for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.).  Mild 
irritable colon syndrome, with disturbances of bowel function 
with occasional episodes of abdominal distress, is rated 
noncompensably (0 percent) disabling.  Moderate irritable 
colon syndrome, with frequent episodes of bowel disturbance 
with abdominal distress, is rated 10 percent disabling.  
Severe irritable colon syndrome, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, is rated 30 percent disabling.  
38 C.F.R. § 4.114.


Factual Background and Analysis

A February 2000 private medical record revealed that the 
veteran complained of abdominal pain, initially above the 
umbilicus intermittently, but later occurring almost anywhere 
in her abdomen.  She described the pain as sharp and crampy 
and said that it lasted about four seconds at a time.  Soft, 
nondistended bowel sounds were noted as enthusiastically 
normal with diffuse tenderness but no point tenderness.  The 
physician diagnosed IBS secondary to anxiety.

The veteran underwent a VA examination in October 2002.  She 
complained of weight loss over the past four to five weeks 
(from a size 16 to a size 9), after she began taking Topamax 
(100 mg. at bedtime), which she said had been prescribed for 
migraine headaches.  She admitted to constipation, which was 
treated by Hyoscyamine, and to diarrhea twice a week.  She 
denied any fistula, and admitted to indigestion, burping, 
anxiety, depression, fatigue, headaches, and sleeping 
problems.  On examination, the veteran's height measured 67 
inches and her weight was 140 pounds.  Abdominal pain was 
noted in the left lower quadrant and was not being treated.  
The examiner diagnosed IBS.

A November 2002 private medical record noted that the 
veteran's gastrointestinal system was negative for any 
abnormalities.  

A September 2004 and a March 2005 private medical record 
showed the veteran had normal bowel sounds.

In February 2006, the veteran underwent another VA 
examination.  The veteran complained of rapid weight loss, 
abdominal pain, diarrhea, and constipation while on active 
duty.  She currently had intermittent abdominal pain and 
rectal discomfort and said that she had missed two weeks from 
work in the past year due to this condition.  The veteran 
complained of nausea and vomiting three times every two weeks 
lasting three to four days.  She denied diarrhea and admitted 
to current chronic constipation once every two weeks.  On 
examination, normal bowel sounds were noted and the 
periumbilical and left lower quadrant area were soft and 
tender to palpation.  She only had sharp abdominal pain if 
the abdomen was palpated in the left lower quadrant and 
periumbilical area.  She currently had approximately three 
episodes of pain every two weeks with the pain lasting 
approximately two to three days.  The VA examiner diagnosed 
active IBS.

The veteran testified during her Board hearing in July 2008 
that the pain in her left lower quadrant was sharp when 
pressure was applied and was a dull, constant pain without 
the pressure.  She estimated that the sharp pain, when it 
occurred, could last anywhere from 30 to 45 minutes.  She 
said her pain was constant regardless of whether she had 
diarrhea or was constipated.  The veteran also testified to 
problems with constipation and diarrhea.  She said that the 
majority of the time she had a problem with constipation, 
perhaps one to three times a week.  Diarrhea lasted one to 
two days.  Even with a high fiber diet and using stool 
softeners, the veteran estimated that she had bowel movements 
two to three times a week.  She denied having any regular 
bowel movements, such as once a day.  (Transcript, at pp. 3-
8).

Granting the veteran the benefit of the doubt, the Board 
finds that an initial rating of 30 percent is properly 
assigned for IBS.  The disability picture presented in the 
evidence of record best reflects a severe impairment.  The 
veteran testified to diarrhea, constipation, and to more or 
less constant abdominal distress and these symptoms are 
supported to varying degrees by the reports of VA 
examinations in October 2002 and February 2006. The veteran 
described her abdominal pain as dull and constant during her 
Board testimony, while the 2002 examiner noted the presence 
of abdominal pain and the 2006 examiner noted sharp abdominal 
pain three times every two weeks for two to three days, which 
while not daily is very frequent.  The VA examinations also 
supported her complaints of constipation.  Therefore, the 
highest schedular rating of 30 percent is warranted under 
Diagnostic Code 7319.  A higher rating on an extra-schedular 
basis is not warranted, as the condition has not been shown 
to result in frequent hospitalization or loss of time from 
work beyond the two weeks noted in one 12-month period.


ORDER

Entitlement to service connection for migraine headaches is 
denied. 

Entitlement to an initial rating of 30 percent for IBS 
(claimed as weight loss/anorexia, Epstein Barr virus, 
dizziness, loss of sleep and fatigue) is granted, subject to 
the laws and regulations governing payment of monetary 
benefits.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


